DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-15, and 17 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by US Publication 2019/0216197 by Katz (Here forth “Katz”).
Regarding claim 1, Katz discloses: A luggage accessory comprising: a sleeve including two openings (Fig A), the sleeve configured to receive through the two openings (Fig A) a first extended luggage handle (Fig A) attached to a first piece of upright rollable luggage (Para 45, the luggage can be a rollable; Fig A, luggage is in the upright position when sleeve is attached) and a second extended luggage handle attached to a second piece of upright rollable luggage (Fig 6; Para 50 and 53, additional panels can be added to the mounting sleeve which allows more room for the user to fit an additional extendable handle if necessary), the sleeve being configured to simultaneously conform to and retain together the first extended luggage handle and the second extended luggage handle (Para 45-47, the sleeve can fit the extended handle of a suitcase and can be adjusted to be of any size, allowing it to fit an additional second luggage handle, retaining them together).

    PNG
    media_image1.png
    500
    609
    media_image1.png
    Greyscale

Fig A-Examiner Annotation of Fig 7

Regarding claim 2, Katz discloses: the first extended luggage handle (Fig A) including spaced apart stanchions (Fig A, a stanchions is the portion that attaches the handle to the suitcase that supports and bears weight) attached to the first piece of upright rollable luggage (Fig A), and the second extended luggage handle (Fig A) including spaced apart stanchions (Fig A) attached to the second piece of upright rollable luggage  (Fig A) the sleeve configured to (Fig A) and conform to the spaced apart stanchions of both the first extended luggage handle and the second extended luggage handle (Fig A).
Regarding claim 3, Katz discloses: the sleeve being configured to permit single- handed joined movement of the first and second pieces of upright rollable luggage (see above detailed description of parent claim rejection of first and second luggage secured together in sleeve; the luggage are attached and move together and therefore can be maneuvered with one hand).
Regarding claim 4, Katz discloses: the sleeve comprising elastic material (Para 53 lines 10-12).
Regarding claim 6, Katz discloses: further comprising one or more pockets disposed on the outside of the sleeve (Fig A, pocket 48).
Regarding claim 7, Katz discloses: A luggage accessory comprising: an elastic tube member (Fig A, Para 53 lines 10-12) including open opposite ends (Fig A), 11the elastic tube member (Fig A, Para 53 lines 10-12) being configured to receive through the open opposite ends (Fig A) at least one extended luggage handle (Fig A) including spaced apart stanchions (Fig A) attached to a piece of rollable luggage (Fig A), the elastic tube member being configured to conform to surfaces of the spaced apart stanchions (Fig A) when the at least one extended luggage handle (Fig A) is received by the flexible tube member (Fig A, Para 53 lines 10-12).
Regarding claim 8, Katz discloses: the elastic tube member (Fig A, Para 50-53; the panels when attached together form a tube member; Para 53 lines 10-12, the material used is elastic) being configured to simultaneously receive two extended luggage handles, a first of the two extended luggage handles (Fig A; see above detailed description of parent claim rejection of first and second luggage secured together in sleeve) including spaced apart stanchions (Fig A) attached to a first piece of upright rollable luggage (Fig A) and a second of the two extended luggage handles (see above detailed description of parent claim rejection of first and second luggage handles secured together in sleeve) including spaced apart stanchions (Fig A, the second luggage handle would have stanchions like the first luggage for sleeve to function properly) attached to a second piece of upright rollable luggage (see above detailed description of parent claim rejection of first and second luggage handles secured together in sleeve). 
Regarding claim 9, Katz discloses: the elastic tube member (Fig A, Para 50-53; the panels when attached together form a tube member; Para 53 lines 10-12, the material used is elastic) being configured to conform to surfaces of the spaced apart stanchions (Fig A) of the first and the second of the two extended luggage handles (see above detailed description of parent claim rejection of first and second luggage handles secured together in sleeve) to permit single-handed rolling of the first and second pieces of upright rollable luggage (see above detailed description of parent claim rejection of first and second luggage secured together in sleeve; the luggage are attached and move together and therefore can be maneuvered with one hand).
Regarding claim 11, Katz discloses: further comprising one or more pockets disposed on the outside of the elastic tube member (Fig 1, pocket 48).
Regarding claim 12, Katz discloses: A luggage assembly comprising: a first piece of upright rollable luggage including wheels (Fig A)   and an extended handle (Fig A) ; a second piece of upright rollable luggage including wheels (Fig A) and an extended handle (Fig A), the handle of the first piece of upright rollable luggage being aligned with and adjacent to the handle of the second piece of upright rollable luggage (Fig A; see above detailed description of parent claim rejection of first and second luggage secured together in sleeve; when both handles are in sleeve they are adjacent); and a sleeve including two openings (Fig A) , the handles of the first and second pieces of upright rollable luggage being disposed through the two openings of the sleeve (Fig A; see above detailed description of parent claim rejection of first and second luggage secured together in sleeve) , the 12sleeve conforming to and retaining together the handles of the first and second pieces of upright rollable luggage (Fig A, see above detailed description of parent claim rejection of first and second luggage secured together in sleeve) .
Regarding claim 13, Katz discloses: the handle of the first piece of upright rollable luggage (Fig A) including spaced apart stanchions (Fig A) extending from the first piece of upright rollable luggage (Fig A), and the handle of the second piece of upright rollable luggage (Fig A) including spaced apart stanchions (Fig A) extending from the second piece of upright rollable luggage (Fig A; Para 50 and 53, additional panels can be added to the mounting sleeve which allows more room for the user to fit an additional extendable handle if necessary), the sleeve simultaneously retaining together and conforming to the spaced apart stanchions of the handles of the first and second pieces of upright rollable luggage (Fig A; see above detailed description of parent claim rejection of first and second luggage secured together in sleeve).
Regarding claim 14, Katz discloses: the luggage assembly being rollable in an upright position by one hand of a user (Fig A; see above detailed description of parent claim rejection of first and second luggage secured together in sleeve; the luggage are attached and move together and therefore can be maneuvered with one hand).
Regarding claim 15, Katz discloses: the sleeve comprising elastic material (Para 53 lines 10-12).
Regarding claim 17, Katz discloses: further comprising one or more pockets disposed on the outside of the sleeve (Fig 1, pocket 48).

Claims 1-4, 7-9, 12-15 and 18-19 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Frienda Add a Bag Luggage Strap – available for sale on Amazon.com on Jan 15, 2018, product information retrieved from URL https://www.amazon.com/Frienda-Luggage-Adjustable-Suitcase-Accessories/dp/B0791D9NVR/ref=sr_1_27?crid= 1OF3WU27417VX&keywords=travel+straps+for+luggage&qid=1643149161&sprefix=travel+strap%2Caps%2C106&sr=8-27 on 1/25/2022 (hereinafter referred to as “Frienda”.
Regarding claim 1, Frienda discloses: A luggage accessory comprising: a sleeve including two openings (Fig B), the sleeve configured to receive through the two openings (Fig B) a first extended luggage handle (Fig B) attached to a first piece of upright rollable luggage (Fig B, the sleeve goes through and attaches the first and second luggage while they are in the upright position; the luggage can also be shown to be rollable) and a second extended luggage handle attached to a second piece of upright rollable luggage (Fig B, the sleeve is attached through the handle of the second upright, rolling luggage), the sleeve being configured to simultaneously conform to and retain together the first extended luggage handle and the second extended luggage handle (Fig B, the sleeve is retaining the first and second extended handle). Regarding “extended”, with respect to each of the first and second handles, they are each elongated (thus extended) in a direction generally away from the viewer of Fig. B below); in an additional and alternative interpretation, each of the two handles extend when pulled by the attached sleeve/strap, hence “extended”.

    PNG
    media_image2.png
    708
    789
    media_image2.png
    Greyscale

Fig B- Examiner Annotation of Fig. # 1 On Page 11 of the attached NPL “Frienda”

Regarding claim 2, Frienda discloses: the first extended luggage handle (Fig B) including spaced apart stanchions (Fig B, a stanchions is the portion that attaches the handle to the suitcase that supports and bears weight) attached to the first piece of upright rollable luggage (Fig B), and the second extended luggage handle (Fig B) including spaced apart stanchions (Fig B) attached to the second piece of upright rollable luggage  (Fig B) the sleeve configured to simultaneously retain together (Fig B) and conform to the spaced apart stanchions of both the first extended luggage handle and the second extended luggage handle (Fig B)
Regarding claim 3, Frienda discloses: the sleeve being configured to permit single- handed joined movement of the first and second pieces of upright rollable luggage (see above detailed description of parent claim rejection of first and second luggage secured together in sleeve; the luggage are attached and move together and therefore can be maneuvered with one hand).
Regarding claim 4, Frienda discloses: the sleeve comprising elastic material (Pg 1; the sleeve is made of a nylon material which is elastic).
Regarding claim 7, Frienda discloses: A luggage accessory comprising: an elastic tube member (Fig B, the sleeve is tube shaped; Pg 1 Para 1, made of a flexible material) including open opposite ends (Fig B), 11the elastic tube member (Fig B) being configured to receive through the open opposite ends (Fig B) at least one extended luggage handle (Fig B) including spaced apart stanchions (Fig B, a stanchions is the portion that attaches the handle to the suitcase that supports and bears weight) attached to a piece of rollable luggage (Fig B), the elastic tube member being configured to conform to surfaces of the spaced apart stanchions (Fig B; Pg1, the material used is nylon which is elastic) when the at least one extended luggage handle (Fig B) is received by the flexible tube member (Fig B).
Regarding claim 8, Frienda discloses: the elastic tube member (Fig B, sleeve is a tube; Pg 1, the material used is nylon which is elastic) being configured to simultaneously receive two extended luggage handles, a first of the two extended luggage handles (Fig B; see above detailed description of parent claim rejection of first and second luggage secured together in sleeve) including spaced apart stanchions (Fig B, a stanchions is the portion that attaches the handle to the suitcase that supports and bears weight) attached to a first piece of upright rollable luggage (Fig B) and a second of the two extended luggage handles (see above detailed description of parent claim rejection of first and second luggage handles secured together in sleeve) including spaced apart stanchions (Fig B, the second luggage handle would have stanchions like the first luggage for sleeve to function properly) attached to a second piece of upright rollable luggage (see above detailed description of parent claim rejection of first and second luggage handles secured together in sleeve). 
Regarding claim 9, Frienda discloses: the elastic tube member (Fig B, sleeve is a tube; Pg 1, the material used is nylon which is elastic)  being configured to conform to surfaces of the spaced apart stanchions (Fig B, a stanchions is the portion that attaches the handle to the suitcase that supports and bears weight) of the first and the second of the two extended luggage handles (see above detailed description of parent claim rejection of first and second luggage handles secured together in sleeve) to permit single-handed rolling of the first and second pieces of upright rollable luggage (see above detailed description of parent claim rejection of first and second luggage secured together in sleeve; the luggage are attached and move together and therefore can be maneuvered with one hand).
Regarding claim 12, Frienda discloses: A luggage assembly comprising: a first piece of upright rollable luggage including wheels (Fig B)   and an extended handle (Fig B) ; a second piece of upright rollable luggage including wheels (Fig B) and an extended handle (Fig B), the handle of the first piece of upright rollable luggage being aligned with and adjacent to the handle of the second piece of upright rollable luggage (Fig B; see above detailed description of parent claim rejection of first and second luggage secured together in sleeve; when both handles are in sleeve they are adjacent); and a sleeve including two openings (Fig B) , the handles of the first and second pieces of upright rollable luggage being disposed through the two openings of the sleeve (Fig B; see above detailed description of parent claim rejection of first and second luggage secured together in sleeve) , the 12sleeve conforming to and retaining together the (Fig B, see above detailed description of parent claim rejection of first and second luggage secured together in sleeve) .
Regarding claim 13, Frienda discloses: the handle of the first piece of upright rollable luggage (Fig B) including spaced apart stanchions (Fig B) extending from the first piece of upright rollable luggage (Fig B), and the handle of the second piece of upright rollable luggage (Fig B) including spaced apart stanchions (Fig B) extending from the second piece of upright rollable luggage (Fig B; stachions are on either side of handle and extend out of the luggage), the sleeve simultaneously retaining together and conforming to the spaced apart stanchions of the handles of the first and second pieces of upright rollable luggage (Fig B; see above detailed description of parent claim rejection of first and second luggage secured together in sleeve).
Regarding claim 14, Frienda discloses: the luggage assembly being rollable in an upright position by one hand of a user (Fig B; see above detailed description of parent claim rejection of first and second luggage secured together in sleeve; the luggage are attached and move together and therefore can be maneuvered with one hand).
Regarding claim 15, Frienda discloses: the sleeve comprising elastic material (Pg1 Para 1; nylon material elastic).
Regarding claim 18, Amazon discloses: A method of forming a luggage assembly (Fig B), the method comprising: positioning an extended handle of a first piece of upright rollable luggage (Fig B, the handle 1 of the luggage is shown as extended in the figure below, because it extends in at least two interpretations of the term: in a substantially horizontal direction away from the viewer of the Fig below, as well as in vertically slanted direction as it is being pulled by the strap towards another piece of luggage - therefore “extended”) adjacent to and in alignment with an extended handle of a second piece of upright rollable luggage (Fig B, the handle 2 of another luggage is to some degree elastic and can therefore be extended; the handles are adjacent to each other); and inserting the extended handles of the first and second pieces of upright rollable luggage through a sleeve including two openings (Fig B, the two luggage handles fit through both opening of the sleeve), the sleeve simultaneously conforming to and retaining together the extended handles of the first and second pieces of upright rollable luggage (Fig B).
Regarding claim 19, Frienda discloses: the sleeve comprising elastic material (Pg 1 Para 1, nylon an elastic material to some degree).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 10, 16 and 20  is rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of US Publication 2017/0042302 by Farrelly (Here forth “Farrelly”).
Regarding claims 5,10,16 and 20, Katz does not expressly disclose the sleeve being of neoprene rubber. Farrelly teaches: a similar sleeve comprising neoprene rubber (Fig 3A, the attachment portion is made of neoprene).
It would have been obvious to a person having ordinary skill in the art having the teachings of Katz and Farrelly before them, when the application was filed, to have modified the sleeve of Katz to comprise of neoprene material, as taught by Farrelly, as neoprene is soft, lightweight, and stretchy, which would advantageously allow users to easily use and carry the sleeve while traveling.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frienda in view of Katz.

Regarding claims 6, 11, and 17, Frienda does not expressly disclose pockets. Katz teaches: further comprising one or more pockets disposed on the outside of the sleeve (Fig A, pocket 48).
It would have been obvious to a person having ordinary skill in the art having the teachings of Frienda and Katz before them, when the application was filed, to have modified the sleeve of Frienda to have pockets, as taught by Katz, to advantageously allow the user to store items within the sleeve.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication 2009/0139813 by Francis (Fig 2A: attaching two luggage handles together through two openings);
US Patent 4759431 issued to King (Fig 12: handles attached to each other)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731